Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 20 February 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my Dear Daughter
					Quincy Feb’ry 20th 1818
				
				The fine Sleighing has tempted So many visitors to make use of it, that we have had a Constant Succession of company, altho the weather has been Severely cold—This day thus far, I have not been interrupted, and I take my pen, to acknowledge your favour of Febry 4th received upon the 12th. on that day Mrs Quincy with miss Storer & miss Quincy, came to take Tea with us. John and Charles, having a vacation in concequence of a School examination, She was kind enough to give them a Seat in her carriage. on Saturday George came to let us know that he had past the ordeal, and was honorably admitted into Colledge—the poor fellow has lost flesh. He said for a week or ten days, he lost his appetite—and when calld upon by the President to know if he was ready—he was so agitated that he feard he Should not have been able to answer so well as he was capable of doing—but the tremour Soon left him, and he was only puzzeld only by one Question of mr Fanor in arithmatic—The Weather is So cold, and he not without some Rheumatic twinges, that I Sent him to the Tailors to get him a plaid Cloak—formerly Gowns were used, but these are gone by—and a cloak was absolutely necessary to put on in a cold morning, to attend prayersI hope I shall have his Fathers and your approbation—You have known Some of the expences of cloathing the Children while abroad. as they grow larger, the expence must increase John and Charles are out growing those cloaths which you had made for them in England altho I have had them enlarged as much as possible—John in particular has taken a start, and has grown more in half a year, than in the two Years in which he was absent.—I hope your next Letter will inform me that you are better—y\You mention in your last Letter, Mrs Hays advice to you not to entertain much company—and that you had been admonished by Some other persons to the Same effect—I Should be very ready to take the hint, as it will free you from much trouble, and fatigue, and which your Health can but ill bear—If you receive and accept invitations, you must return the civility but I would not Sacrifice too much to it—Let mr Speaker give his Splendid dinners weekly which the News papers Say, cost him a hundred dollars a time the Sallery of a Secretary of State will not bear him out in half the expence—when the P——  was vice president and we lived at Philadelphia, we entertaind Members of both Houses, judges and Strangers who were introduced. the expence of living was not then more than half what it now is—yet before the End of the second term, when I returnd home Sick we found ourselves more than two thousand dollars in debt. we gave up our house, I remaind at Quincy, and the then vice president went to Board which he did for near two years. Burr succeeded and plunged Still deeper—Govr Clinton knew better, never kept house, altho his private fortune would have borne him out in any expence—after all the fatigue trouble and expence, for I was obliged to See to my Family affairs—and even make my own pastry, and bake without an oven—as you Say—for in the great house in which we lived in, in Philadelphia no Such convenience was to be had. I hurt my Health, and endured Several years of Sickness in concequence of it—and what was the reward,?—while on the one hand, I would not recommend parsimony on the other I would avoid extravagance; for you will only excite envy—you will not I hope, consider me as taking improper Liberty with you—ground which I have travelled, is new to You; to find it safe is an arduous task—You will see by the news papers the fate of the Govrs Sallery—those who hold the purse Strings were more liberal than those with whom a negative is lodged—Shame on their narrow Souls and sordid manners—If the Italian Artist whom you mention cannot get employment from private individuals, he will not get employ from our Liberal Senators—Here you See the workings of human Nature. Jealousy envy and ambition are co-opperating—why not vote Busts & Statues to my Father and my grandfather to my Husband? &c true—and the Names after ward associated, ought to be joined to each other, and held in durable remembrance—but patriotic principles did not actuate these Gentlemen. it was only a more decent mode of getting rid of a possitive Negative upon a Single Bust—Honestus said when he heard the Resolution, that they were going to make the State House, look like Timothy Dexters front yard. If you do not know the History of that, mr Adams can inform you—It is Said that the vote, was a Retaliation, because the Feds Some of them would not vote for raising the Govrs Sallery—which was very illiberal in them—and looks as tho the old Leven was Still working—I enclose to you a Rational & Liberal Sermon you will read it with pleasure, altho you may not agree with the writer in some points—Your Clergyman I cannot abide“I Seek divine Simplicity in himwho handles things divine”Your Sattin was coulourd before your orders came—very well done I hear—I am Sorry the coulour does not meet your approbation—Susan would be glad to be informd when any public dispatches are made up for Gibraltar, as she thinks that would be a Safe and direct way of writing to mr Clark, from whom She has received 8 or ten Letters before and since his arrival in England—My Love to my Son—I hope he will soon find time to write to his affectionate / Mother
				
					Abigail Adams
				
				
			